GILES, District Judge,
(charging the jury). The patent of complainant is for a suspender ■composed of two straps, either elastic or non-elastic, crossing each other on the back .and passing over and under the shoulder, and being attached to the pantaloons at two points, one on either side, just above the hip. as described in said patent. And if the jury shall find from the evidence that, in 1S5S. and more than two years before the complainant applied for his patent, suspenders made upon this principle were manufactured and sold by the American Suspender Company, in Connecticut, or sold by Mr. Church, their agent in the city of New Fork, then the said complainant was not the first and original inventor of the ■said suspender, and the jury will find the first issue in the negative.
2. If the jury. shall find that the patent -of defendant, although for a combination which contains as one of its elements the same principle or substance which is embodied in complainant’s patent, the same is an infringement on complainant’s patent, and the jury will find the second issue in the affirmative.
3.If the jury shall find that the defendant manufactured or vended suspenders which, in their manufacture, contained the principle which is described in the first instruction, as patented to complainant, they will find the third issue in the affirmative, if the jury shall find the first issue in the affirmative.